Conformed Copy

EXHIBIT B

REGISTRATION RIGHTS AGREEMENT

(CONVERTIBLE DEBENTURES)

THIS REGISTRATION RIGHTS AGREEMENT, dated as of March 28, 2005 (this
"Agreement"), is made by and between EYE CARE INTERNATIONAL, INC., a Delaware
corporation, with headquarters located at 1511 North Westshore Boulevard, Suite
925 (the “Company”), and each entity named on the signature page hereto as
“Investors” (each, an “Investor”).

W I T N E S S E T H:

WHEREAS, upon the terms and subject to the conditions of the Securities Purchase
Agreement, dated as of March 28, 2005, between the Buyers listed therein and the
Company (the "Securities Purchase Agreement"; terms not otherwise defined herein
shall have the meanings ascribed to them in the Securities Purchase Agreement),
the Company has agreed to issue and sell to the Investors one or more debentures
of the Company, in a minimum aggregate principal amount of $250,000 and a
maximum aggregate amount of $1,000,000 (the "Debentures"); and

WHEREAS, the Debentures are convertible into shares of Common Stock (the
"Conversion Shares"; which term, for purposes of this Agreement, shall be 300%
of that number of shares of Common Stock into which the Debentures, including
without limitation all shares of Common Stock issuable by the Company in lieu of
accrued interest on conversion as contemplated by the Debentures) upon the terms
and subject to the conditions contained in the Debentures.

WHEREAS, to induce the Investors to execute and deliver the Securities Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the "Securities
Act"), with respect to the Conversion Shares;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investors
hereby agree as follows:

1.    Definitions.           As used in this Agreement, the following terms
shall have the following meanings:

a.    “Holders’ Representative” means the person appointed as the Holders’
Representative by the Investors pursuant to Section 10 hereof.

b.    "Investor" means an Investor and any permitted transferee or assignee who
agrees to become bound by the provisions of this Agreement in accordance with
Section 9 hereof and who holds Debentures or Registrable Securities.

 

 

B-1

 


--------------------------------------------------------------------------------



 

 

c.    "Potential Material Event" means any of the following: (i) the possession
by the Company of material information not ripe for disclosure in a registration
statement, which shall be evidenced by determinations in good faith by the Board
of Directors of the Company that disclosure of such information in the
registration statement would be detrimental to the business and affairs of the
Company; or (ii) any material engagement or activity by the Company which would,
in the good faith determination of the Board of Directors of the Company, be
adversely affected by disclosure in a registration statement at such time, which
determination shall be accompanied by a good faith determination by the Board of
Directors of the Company that the registration statement would be materially
misleading absent the inclusion of such information.

d.    "Register," "Registered," and "Registration" refer to a registration
effected by preparing and filing a Registration Statement or Statements in
compliance with the Securities Act and pursuant to Rule 415 under the Securities
Act or any successor rule providing for offering securities on a continuous
basis ("Rule 415"), and the declaration or ordering of effectiveness of such
Registration Statement by the SEC.

e.    "Registrable Securities" means the Conversion Shares and, to the extent
applicable, any other shares of capital stock or other securities of the Company
or any successor to the Company that are issued upon exchange of the Conversion
Shares.

f.     "Registration Statement" means a registration statement of the Company
under the Securities Act.

g.

“SEC” means the United States Securities and Exchange Commission.

2.    Piggy-back Registration. From and after the date that is ninety (90) days
after the date of this Agreement and until the third anniversary of the Closing
Date, for so long as any of the Registrable Securities are outstanding and are
not the subject of an effective registration statement, if the Company
contemplates making an offering of Common Stock (or other equity securities
convertible into or exchangeable for Common Stock) registered for sale under the
Securities Act or proposes to file a Registration Statement covering any of its
securities other than (i) a registration on Form S-8 or S-4, or any successor or
similar forms; and (ii) a shelf registration under Rule 415 for the sole purpose
of registering shares to be issued in connection with the acquisition of assets,
the Company will to the extent permissible by law at each such time give prompt
written notice to the Holders’ Representative and the Investors of its intention
to do so and of the Investor’s rights under this Section 6. Upon the written
request of any Investor made within thirty (30) days after the receipt of any
such notice (which request shall specify the Registrable Securities intended to
be disposed of by such Holder and the intended method of disposition thereof),
the Company will use its best efforts to effect the registration of all
Registrable Securities which the Company has been so requested to register by
the Investors, to the extent requisite to permit the disposition (in accordance
with the intended methods of disposition) of the Registrable Securities by the
Investors requesting registration, by inclusion of such Registrable Securities
in the Registration Statement which covers the securities which the Company
proposes to register; provided, that if, at any time after giving written notice
of its intention to register any Registrable Securities and prior to the
effective date of the Registration Statement filed in connection with such
registration, the Company shall determine for any reason

 

B-2

 


--------------------------------------------------------------------------------



 

either not to register or to delay registration of such Registrable Securities,
the Company may, at its election, give written notice of such determination to
the Holders’ Representative and the Investors requesting registration and,
thereupon, (i) in the case of a determination not to register, the Company shall
be relieved of its obligation to register any Registrable Securities in
connection with such registration (but not from its obligation to pay the
expenses of registration in connection therewith), and (ii) in the case of a
determination to delay registering such Registrable Securities, shall be
permitted to delay registering any Registrable Securities, for the same period
as the delay in registering such other securities.

3.    Obligations of the Company. In connection with the registration of the
Registrable Securities, the Company shall do each of the following:

(a)         To prepare promptly, and, within thirty (30) days after the Closing
Date (or as soon thereafter as the Company is legally permitted under the
Securities Act and the applicable rules and regulations of the SEC) (the
“Required Filing Date”) file with the SEC a Registration Statement with respect
to not less than the number of Registrable Securities provided in Section 2
above, and thereafter use its best reasonable efforts to cause such Registration
Statement relating to Registrable Securities to become effective as promptly as
possible but in any event within one hundred twenty (120) days after the Closing
Date (the “Targeted Effective Date”) and keep the Registration Statement
effective at all times during the period (the "Registration Period") continuing
until the earliest of (i) the date that is three (3) years after the last day of
the calendar month following the month in which the Registration Statement so
filed is declared effective by the SEC, (ii) the date when the Investors may
sell all Registrable Securities under Rule 144, or (iii) the date the Investors
no longer own any of the Registrable Securities, which Registration Statement
(including any amendments or supplements thereto and prospectuses contained
therein) shall not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading. Notwithstanding the foregoing, if the Pending Registration Statement
has not been declared effective by the SEC prior to the Closing Date, then the
Company may, at the Company's discretion, prior to the Required Filing Date,
file a pre-effective amendment to the Pending Registration Statement to include
therein the Investors as selling stockholders and their respective Registrable
Securities as registered shares, and shall endeavor to have the Pending
Registration Statement as so amended declared effective by the SEC as soon as
practicable but in any event prior to the Targeted Effective Date.
Notwithstanding the foregoing, prior to the Targeted Effective Date, the Company
may contact the Holders’ Representative to request a waiver or extension of the
requirement that the Registration Statement be declared effective by the SEC by
the Targeted Closing Date, in which case the Company shall provide, in writing,
all information available to it as to the reasons why such a waiver or extension
is appropriate or advisable, and the Holders’ Representative shall consider such
request and, within three (3) business days of its receipt of the aforesaid
information, advise the Company of its determination as to whether to grant such
waiver or extension, which shall be in the Holders’ Representative’s absolute
discretion;

(b)         Prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to the Registration Statement and the
prospectus used in connection with the Registration Statement as may be
necessary to keep the Registration

 

B-3

 


--------------------------------------------------------------------------------



 

Statement effective at all times during the Registration Period, and, during the
Registration Period, comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities of the Company covered
by the Registration Statement until such time as all of such Registrable
Securities have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof as set forth in the Registration
Statement;

(c)         The Company shall permit a single firm of legal counsel designated
by the Holders’ Representative (the “Investors’ Counsel”) to review drafts of
the Registration Statement and all amendments and supplements thereto a
reasonable period of time (but not less than three (3) business days) prior to
their filing with the SEC, and not file any document in a form to which such
Investors’ Counsel reasonably objects. If the Investors’ Counsel objects, the
Company shall take under advisement such objections and shall endeavor to
promptly make such revisions to the Registration Statement (or ancillary
documents and/or SEC filings in connection therewith) as are necessary to
satisfy the objections of the Investors’ Counsel;

(d)         Notify the Holders’ Representative and the Investors’ Counsel, and
any managing underwriters immediately (and, in the case of (i)(A) below, not
less than five (5) days prior to the contemplated date of such filing) and (if
requested by any the Holders' Representative) confirm such notice in writing no
later than one (1) business day following the day (i)(A) when a Prospectus or
any Prospectus supplement or post-effective amendment to the Registration
Statement is proposed to be filed; (B) whenever the SEC notifies the Company
whether there will be a “review” of Registration Statement; (C) whenever the
Company receives (or a representative of the Company receives on its behalf) any
oral or written comments from the SEC relating to a Registration Statement
(copies or, in the case of oral comments, summaries of such comments shall be
promptly furnished by the Company to the Investors); and (D) with respect to the
Registration Statement or any post-effective amendment, when the same has become
effective; (ii) of any request by the SEC or any other Federal or state
governmental authority for amendments or supplements to the Registration
Statement or Prospectus or for additional information; (iii) of the issuance by
the SEC of any stop order suspending the effectiveness of the Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) if at any time the Company has actual
knowledge that any of the representations or warranties of the Company contained
in any agreement (including any underwriting agreement) contemplated hereby
ceases to be true and correct in all material respects; (v) of the receipt by
the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; and (vi) of the occurrence of any event that to the
best knowledge of the Company makes any statement made in the Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading. In addition, if requested by the Holders' Representative,
the Company shall furnish the Holders' Representative with copies of all
intended written responses to the comments contemplated in clause (C) of this
Section 3(d) not later than one (1) business

 

B-4

 


--------------------------------------------------------------------------------



 

day in advance of the filing of such responses with the SEC so that the Holders’
Representative and the Investors’ Counsel shall have the opportunity to comment
thereon;

(e)        Furnish to the Holders’ Representative and the Investors’ Counsel (i)
promptly after the same is prepared and publicly distributed, filed with the
SEC, or received by the Company, one (1) copy of the Registration Statement,
each preliminary Prospectus and Prospectus, and each amendment or supplement
thereto, and (ii) if so requested by any Investor, such number of copies of a
Prospectus, and all amendments and supplements thereto and such other documents,
as such Investor may reasonably request in order to facilitate the disposition
of the Registrable Securities owned by such Investor;

(f)          As promptly as practicable after becoming aware thereof, notify the
Holders’ Representative of the happening of any event of which the Company has
actual knowledge, as a result of which the prospectus included in the
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and use its best efforts promptly to
prepare a supplement or amendment to the Registration Statement or other
appropriate filing with the SEC to correct such untrue statement or omission,
and deliver a number of copies of such supplement or amendment to the Holders'
Representative and each Investor as such Investor may reasonably request;

(g)         As promptly as practicable after becoming aware thereof, notify the
Holders’ Representative of the issuance by the SEC of a Notice of Effectiveness
or any notice of effectiveness or any stop order or other suspension of the
effectiveness of the Registration Statement at the earliest possible time;

(h)         Notwithstanding the foregoing, if at any time or from time to time
after the date of effectiveness of a Registration Statement, the Company
notifies the Holders’ Representative in writing of the existence of a Potential
Material Event, the Investors shall not offer or sell any Registrable
Securities, or engage in any other transaction involving or relating to the
Registrable Securities, from the time of the giving of notice with respect to a
Potential Material Event until such Investor receives written notice from the
Company that such Potential Material Event either has been disclosed to the
public or no longer constitutes a Potential Material Event; provided, however,
that the Company may not so suspend the right to such Holders of Registrable
Securities for more than two twenty (20) business day periods in the aggregate
during any 12-month period ("Suspension Period") with at least a ten (10)
business day interval between such periods, during the periods the Registration
Statement is required to be in effect;

(i)          Use its reasonable efforts to secure and maintain the designation
of all the Registrable Securities covered by the Registration Statement on the
NASDAQ/National Market System or the "OTC Bulletin Board Market" or any
successor thereto of the National Association of Securities Dealers Automated
Quotations System ("NASDAQ") within the meaning of Rule 11Aa2-1 of the SEC under
the Securities Exchange Act of 1934, as amended (the "Exchange Act"), and the
quotation of the Registrable Securities on The NASDAQ National Market System;
and further use its efforts to arrange for at least two market makers to
register with the National

 

B-5

 


--------------------------------------------------------------------------------



 

Association of Securities Dealers, Inc. ("NASD") as such with respect to such
Registrable Securities;

(j)          Provide a transfer agent and registrar, which may be a single
entity, for the Registrable Securities not later than three (3) business days
after the effective date of the Registration Statement;

(k)         Cooperate with the Investors to facilitate the timely preparation
and delivery of certificates for the Registrable Securities to be offered
pursuant to the Registration Statement and enable such certificates for the
Registrable Securities to be in such denominations or amounts as the case may
be, as the Investors may reasonably request, and, within five (5) business days
after a Registration Statement which includes Registrable Securities is ordered
effective by the SEC, the Company shall deliver, and shall cause legal counsel
selected by the Company to deliver, to the transfer agent for the Registrable
Securities (with copies to the Investors whose Registrable Securities are
included in such Registration Statement) an appropriate instruction and opinion
of such counsel;

(l)          Take all other reasonable actions necessary to expedite and
facilitate disposition by the Investor of the Registrable Securities pursuant to
the Registration Statement;

(m)        Not take, or omit to take, any actions that would preclude the filing
or effectiveness of the Registration Statement or require the withdrawal of the
Registration Statement.

 

4.    Payments by the Company. Unless the Company's performance is waived in
writing by the Holders' Representative:

(i)          If the Registration Statement covering the Registrable Securities
is not filed with the SEC by the Required Filing Date, the Company will make
payment to the Investors in such amounts and at such times as shall be
determined pursuant to this Section 4.

(ii)         If the Registration Statement covering the Registrable Securities
is not declared effective by the SEC by the Targeted Effective Date, the Company
will make payment to the Investors in such amounts and at such times as shall be
determined pursuant to this Section 4.

(iii)        If the Company does not respond (by written substantive response
addressing each comment, such response to be filed with the SEC) to comments
issued by the SEC within five (5) business days of first receipt thereof by the
Company or its counsel, then the Company will make payments to the Investors in
such amounts and at such times as shall be determined pursuant to this Section
4.

(iv)        If any of the conditions set forth in Clauses (i) through (iii) are
not satisfied as required thereby, then within three (3) days after the end of
the time periods referenced in Clauses (i) and (ii) (the third such date being
referred to as

 

B-6

 


--------------------------------------------------------------------------------



 

the “Set Date”), as the case may be, the Company shall immediately pay to the
Investors without demand therefor a cash amount equal to 2% per month of the
outstanding principal amount of the Debentures and, until such time as the
actions required by Clause (i) or (ii), as the case may be, shall have been
taken, the same amount shall accrue and become payable to the Investors within
three days on the same day as the Set Date of each subsequent month until such
Clauses shall have been complied with. In light of the difficulty of
ascertaining the amount of damage that the Investors will suffer as a result of
the Company’s failure to comply therewith, all amounts payable under this
Section 4 shall be payable as liquidated damages, and not as a penalty. The
Company shall keep the Registration Statement effective throughout the period
during which the life of the Registrable Securities are issued and outstanding.

(v)         The parties acknowledge that the damages which may be incurred by
the Investors if the Registration Statement is not filed by the Required Filing
Date or if the Registration Statement has not been declared effective as
promptly as possible may be difficult to ascertain. The parties agree that the
payments to be paid to the Investors under this Section 4 represent a reasonable
estimate on the part of the parties, as of the date of this Agreement, of the
amount of such damages, and shall be the exclusive remedy.

Notwithstanding the foregoing, the amounts payable by the Company pursuant to
this Section 4 shall not be payable to the extent any delay in the effectiveness
of the Registration Statement occurs because of an act of, or a failure to act
or to act timely by the Investors or its counsel, or in the event all of the
Registrable Securities may be sold pursuant to Rule 144 or another available
exemption under the Act.

5.    Obligations of the Investors. In connection with the registration of the
Registrable Securities, the Investors shall have the following obligations:

(a)   It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of a particular Investor that such Investor shall furnish
to the Company such information regarding itself, the Registrable Securities
held by it, and the intended method of disposition of the Registrable Securities
held by it, as shall be reasonably required to effect the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request. At least ten (10) business
days prior to the first anticipated filing date of the Registration Statement,
the Company shall notify each Investor of the information the Company requires
from each such Investor (the "Requested Information") if such Investor elects to
have any of such Investor's Registrable Securities included in the Registration
Statement. If at least two (2) business days prior to the filing date the
Company has not received the Requested Information from an Investor (a
"Non-Responsive Investor"), then the Company may file the Registration Statement
without including Registrable Securities of such Non-Responsive Investor;

(b)   Each Investor, by such Investor's acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection

 

B-7

 


--------------------------------------------------------------------------------



 

with the preparation and filing of the Registration Statement hereunder, unless
such Investor has notified the Company in writing of such Investor's election to
exclude all of such Investor's Registrable Securities from the Registration
Statement; and

(c)   Each Investor agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 3(e) or 3(f), above,
such Investor will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until such Investor's receipt of the copies of the supplemented or amended
prospectus contemplated by Section 3(e) or 3(f) and, if so directed by the
Company, such Investor shall deliver to the Company (at the expense of the
Company) or destroy (and deliver to the Company a certificate of destruction)
all copies in such Investor's possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.

(d)   Each holder of Registrable Securities that sells Registrable Securities
pursuant to a registration under this Agreement agrees that in connection with
registration as follows:

(i)          Such seller shall cooperate as reasonably requested by the Company
with the Company in connection with the preparation of the registration
statement, and for as long as the Company is obligated to file and keep
effective the registration statement, shall provide to the Company, in writing,
for use in the registration statement, all such information regarding such
seller and its plan of distribution of the Registrable Securities as may
reasonably be necessary to enable the Company to prepare the registration
statement and prospectus covering the Registrable Securities, to maintain the
currency and effectiveness thereof and otherwise to comply with all applicable
requirements of law in connection therewith; and

(ii)         During such time as such seller may be engaged in a distribution of
the Registrable Securities, such seller shall comply with Rules 10b-6 and 10b-7
promulgated under the Securities Exchange Act and pursuant thereto it shall,
among other things; (x) not engage in any stabilization activity in connection
with the securities of the Company in contravention of such rules; (y)
distribute the Registrable Securities under the registration statement solely in
the manner described in the registration statement; and (z) cease distribution
of such Registrable Securities pursuant to such registration statement upon
written notice from the Company that the prospectus covering the Registrable
Securities contains any untrue statement of a material fact required to be
stated therein or necessary to make the statements therein not misleading.

6.

Expenses of Registration.

(a)       All reasonable expenses (other than underwriting discounts and
commissions of the Investors) incurred in connection with registrations, filings
or qualifications pursuant to Sections 2 and 3, but including, without
limitation, all registration, listing, and qualifications fees, printers, legal
and accounting fees, the fees and disbursements of counsel for the Company and a
fee for the Investors’ Counsel (as a group and not individually) not exceeding
$50,000 for the

 

B-8

 


--------------------------------------------------------------------------------



 

Registration Statement covering the Registrable Securities applicable to the
Debentures shall be borne by the Company.

(b)   Neither the Company nor any of its subsidiaries has, as of the date
hereof, nor shall the Company nor any of its subsidiaries, on or after the date
of this Agreement, entered into any agreement with respect to its securities
that is inconsistent with the rights granted to the Investors in this Agreement
or otherwise conflicts with the provisions hereof. Except as disclosed in the
Securities Purchase Agreement or the other documents entered into simultaneously
therewith, neither the Company nor any of its subsidiaries has previously
entered into any agreement granting any registration rights with respect to any
of its securities to any Person. Without limiting the generality of the
foregoing, without the written consent of the Investors holding a majority of
the Registrable Securities, the Company shall not grant to any person the right
to request the Company to register any securities of the Company under the
Securities Act unless the rights so granted are subject in all respects to the
prior rights in full of the Investors set forth herein, and are not otherwise in
conflict or inconsistent with the provisions of this Agreement and the other
Transaction Documents.

7.    Indemnification. In the event any Registrable Securities are included in a
Registration Statement under this Agreement:

(a)   To the extent permitted by law, the Company will indemnify and hold
harmless the Holders’ Representative and each Investor who holds such
Registrable Securities, the directors, managers and members, if any, of the
Holders’ Representative or such Investor, the officers, if any, of the Holders’
Representative or such Investor, and each person, if any, who controls the
Holders’ Representative or any Investor within the meaning of the Securities Act
or the Exchange Act (each, an "Indemnified Person" or "Indemnified Party"),
against any losses, claims, damages, liabilities or expenses (joint or several)
incurred (collectively, "Claims") to which any of them may become subject under
the Securities Act, the Exchange Act or otherwise, insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
relate to the Company and arise out of or are based upon any of the following
statements, omissions or violations in the Registration Statement, or any
post-effective amendment thereof, or any prospectus included therein: (i) any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement or any post-effective amendment thereof or the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, (ii) any
untrue statement or alleged untrue statement of a material fact contained in the
final prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading or (iii) any violation or alleged violation by the Company
of the Securities Act, the Exchange Act, any state securities law or any rule or
regulation under the Securities Act, the Exchange Act or any state securities
law (the matters in the foregoing clauses (i) through (iii) being, collectively,
"Violations"). Subject to clause (b) of this Section 6, the Company shall
reimburse the Investors, promptly as such expenses are incurred and are due and
payable, for any legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6(a) shall not (I) apply to a Claim

 

B-9

 


--------------------------------------------------------------------------------



 

arising out of or based upon a Violation which occurs in reliance upon and in
conformity with information furnished in writing to the Company by or on behalf
of any Indemnified Person expressly for use in connection with the preparation
of the Registration Statement or any such amendment thereof or supplement
thereto, if such prospectus was timely made available by the Company pursuant to
Section 3(c) hereof; (II) be available to the extent such Claim is based on a
failure of the Investor to deliver or cause to be delivered the prospectus made
available by the Company; (III) apply to amounts paid in settlement of any Claim
if such settlement is effected without the prior written consent of the Company,
which consent shall not be unreasonably withheld; or (IV) apply to any violation
or alleged violation by an Indemnified Person of the Securities Act, the
Exchange Act, any state securities laws or any rule or regulation under the
Securities Act, the Exchange Act, or any state securities laws. Each Investor
will indemnify the Company and its officers, directors and agents (each, an
"Indemnified Person" or "Indemnified Party") against any claims arising out of
or based upon a Violation which occurs in reliance upon and in conformity with
information furnished in writing to the Company, by or on behalf of such
Investor, expressly for use in connection with the preparation of the
Registration Statement, subject to such limitations and conditions as are
applicable to the Indemnification provided by the Company to this Section 6.
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Person and shall survive
the transfer of the Registrable Securities by the Investors pursuant to Section
9.

(b)   Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action (including any
governmental action), such Indemnified Person or Indemnified Party shall, if a
Claim in respect thereof is to be made against any indemnifying party under this
Section 6, deliver to the indemnifying party a written notice of the
commencement thereof and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Indemnified Person or the Indemnified Party, as the case may be. In case any
such action is brought against any Indemnified Person or Indemnified Party, and
it notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate in, and, to the extent that it may wish,
jointly with any other indemnifying party similarly notified, assume the defense
thereof, subject to the provisions herein stated and after notice from the
indemnifying party to such Indemnified Person or Indemnified Party of its
election so to assume the defense thereof, the indemnifying party will not be
liable to such Indemnified Person or Indemnified Party under this Section 6 for
any legal or other reasonable out-of-pocket expenses subsequently incurred by
such Indemnified Person or Indemnified Party in connection with the defense
thereof other than reasonable costs of investigation, unless the indemnifying
party shall not pursue the action to its final conclusion. The Indemnified
Person or Indemnified Party shall have the right to employ separate counsel in
any such action and to participate in the defense thereof, but the fees and
reasonable out-of-pocket expenses of such counsel shall not be at the expense of
the indemnifying party if the indemnifying party has assumed the defense of the
action with counsel reasonably satisfactory to the Indemnified Person or
Indemnified Party. The failure to deliver written notice to the indemnifying
party within a reasonable time of the commencement of any such action shall not
relieve such indemnifying party of any liability to the Indemnified Person or
Indemnified Party under this Section 6, except to the extent that the
indemnifying party is prejudiced in its ability to defend such action. The
indemnification required by this Section 6 shall be made by periodic

 

B-10

 


--------------------------------------------------------------------------------



 

payments of the amount thereof during the course of the investigation or
defense, as such expense, loss, damage or liability is incurred and is due and
payable.

8.    Contribution. To the extent any indemnification by an indemnifying party
is prohibited or limited by law, the indemnifying party agrees to make the
maximum contribution with respect to any amounts for which it would otherwise be
liable under Section 6 to the fullest extent permitted by law; provided,
however, that (a) no contribution shall be made under circumstances where the
maker would not have been liable for indemnification under the fault standards
set forth in Section 6; (b) no seller of Registrable Securities guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any seller of Registrable
Securities who was not guilty of such fraudulent misrepresentation; and (c)
contribution by any seller of Registrable Securities shall be limited in amount
to the net amount of proceeds received by such seller from the sale of such
Registrable Securities.

9.    Reports under Exchange Act. With a view to making available to the
Investors the benefits of Rule 144 promulgated under the Securities Act or any
other similar rule or regulation of the SEC that may at any time permit the
Investors to sell securities of the Company to the public without registration
("Rule 144"), the Company agrees to:

a.    make and keep public information available, as those terms are understood
and defined in Rule 144;

b.    file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act;

c.    furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company and
(iii) such other information as may be reasonably requested to permit the
Investors to sell such securities pursuant to Rule 144 without registration; and

d.    cause its counsel to deliver to its transfer agent such opinions of law as
shall be required to remove restrictive legends on the shares to be sold.

10.        Amendment of Registration Rights. Any provision of this Agreement may
be amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and Investors who hold a fifty (50%) percent
interest of the Registrable Securities. Any amendment or waiver effected in
accordance with this Section 10 shall be binding upon each Investor and the
Company.

11.        Appointment and Indemnification of Holders’ Representative. Each of
the Investors hereby appoints as the Holders’ Representative Divine Capital
Markets, LLC to so act until such time as all Registrable Securities have become
Registered and there shall be no Debentures issued and outstanding, or such time
as a successor to the then-acting Holders’ Representative is appointed in
writing signed by the Investors representing greater than 50% of

 

B-11

 


--------------------------------------------------------------------------------



 

the then-outstanding Debentures and Registrable Securities. The Holders’
Representative shall have full discretion and authority, without consultation
with the Holders, to accept and give notices on behalf of the Holders, to
communicate with the Holders at such times and in such manner as the Holders’
Representative in its discretion determines is appropriate and to grant
extensions of deadlines or waive any payment obligations set forth in Sections 2
and 3 hereof. The Holders' Representative shall not have discretion or authority
to exercise any investment discretion over the Debentures, including causing the
conversion of any Debentures, absent a Holder's express written authority.
Notwithstanding any provision to the contrary contained elsewhere herein or in
the Securities Purchase Agreement or the Debentures, the Holders’ Representative
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall the Holders’ Representative have or be deemed to have any
fiduciary relationship with any Holder, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or the Securities Purchase Agreement or Debentures or otherwise exist
against the Holders’ Representative. The Holders shall indemnify upon demand the
Holders’ Representative (to the extent not reimbursed by or on behalf of the
Company and without limiting the obligation of the Company to do so under
Section 6 hereof or under any other agreement or applicable law), pro rata, and
hold harmless the Holders’ Representative from and against any and all against
any losses, claims, damages, liabilities or expenses (joint or several) incurred
(collectively, "Holders’ Representative’s Claims") incurred by it; provided,
however, that no Holder shall be liable for the payment to the Holders’
Representative of any portion of such Holders’ Representative’s Claims to the
extent determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from the Holders’ Representative’s own gross
negligence or willful misconduct; provided, however, that no action taken in
accordance with the directions of the Holders shall be deemed to constitute
gross negligence or willful misconduct for purposes of this Section 10. Without
limitation of the foregoing, each Holder shall reimburse the Holders’
Representative upon demand for its ratable share of any costs or out-of-pocket
expenses incurred by the Holders’ Representative in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
the Securities Purchase Agreement, the Debentures, or any document contemplated
by or referred to herein, to the extent that the Holders’ Representative is not
reimbursed for such expenses by or on behalf of the Company.

12.

Miscellaneous.

a.    A person or entity is deemed to be a holder of Registrable Securities
whenever such person or entity owns of record such Registrable Securities. If
the Company receives conflicting instructions, notices or elections from two or
more persons or entities with respect to the same Registrable Securities, the
Company shall act upon the basis of instructions, notice or election received
from the registered owner of such Registrable Securities.

b.    Notices required or permitted to be given hereunder shall be given in the
manner contemplated by the Securities Purchase Agreement, (i) if to the Company
or to the Investors, to their respective address contemplated by the Securities
Purchase Agreement, and (iii) if to any other Investor, at such address as such
Investor shall have provided in writing to the

 

B-12

 


--------------------------------------------------------------------------------



 

Company, or at such other address as each such party furnishes by notice given
in accordance with this Section 12(b).

c.    Failure of any party to exercise any right or remedy under this Agreement
or otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

d.    This Agreement shall be governed by and interpreted in accordance with the
laws of the State of New York for contracts to be wholly performed in such state
and without giving effect to the principles thereof regarding the conflict of
laws. Each of the parties consents to the jurisdiction of the federal courts
whose districts encompass any part of the City of New York or the state courts
of the State of New York sitting in the City of New York in connection with any
dispute arising under this Agreement and hereby waives, to the maximum extent
permitted by law, any objection, including any objection based on forum non
coveniens, to the bringing of any such proceeding in such jurisdictions. To the
extent determined by such court, the Company shall reimburse the Buyer for any
reasonable legal fees and disbursements incurred by the Buyer in enforcement of
or protection of any of its rights under this Agreement.

e.    If any provision of this Agreement shall be invalid or unenforceable in
any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.

f.     Subject to the requirements of Section 9 hereof, this Agreement shall
inure to the benefit of and be binding upon the successors and assigns of each
of the parties hereto.

g.    All pronouns and any variations thereof refer to the masculine, feminine
or neuter, singular or plural, as the context may require.

h.    The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning thereof.

i.     This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by telephone line facsimile transmission of a copy of this
Agreement bearing the signature of the party so delivering this Agreement.

j.     The Company acknowledges that any failure by the Company to perform its
obligations under Section 3(a) hereof, or any delay in such performance could
result in loss to the Investors, and the Company agrees that, in addition to any
other liability the Company may have by reason of such failure or delay, the
Company shall be liable for all direct damages caused by any such failure or
delay, unless the same is the result of force majeure. Neither party shall be
liable for consequential damages.

k.    This Agreement constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein.
This Agreement supersedes all

 

B-13

 


--------------------------------------------------------------------------------



 

prior agreements and understandings among the parties hereto with respect to the
subject matter hereof. This Agreement may be amended only by an instrument in
writing signed by the party to be charged with enforcement thereof.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

  COMPANY: 
      EYE CARE INTERNATIONAL, INC.
      By: /s/ Clark A. Marcus   Name: Clark A. Marcus   Title:    President and
Chief Executive Officer  
INVESTOR:   ____________________________________________________________  
Print Name of Investor
  By:  

Print Name of Signatory:

Title:

 

 

 

 

B-14

 


--------------------------------------------------------------------------------